 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6   JOSE LEAL,                                         CASE NO. 1:19-cv-01266-AWI-SKO
 7                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION TO DISMISS WITH
 8                                                      PREJUDICE FOR PLAINTIFF’S FAILURE
             v.                                         TO COMPLY WITH THE COURT’S
 9                                                      ORDER AND FAILURE TO STATE A
     COMMUNITY HOSPITAL OF FRESNO,                      CLAIM
10
                        Defendant.                      (Doc. No. 7)
11

12

13

14          On September 11, 2019, Plaintiff Jose Leal, a prisoner in the custody of Wasco State Prison

15 and proceeding pro se, filed a civil rights complaint against Defendant Community Hospital of

16 Fresno, in which he seeks to proceed on a claim based on the removal of his infant daughter from

17 his custody. (Doc. No. 1.) Plaintiff also filed an application to proceed in forma pauperis pursuant

18 to 28 U.S.C. § 1915, which was granted on September 16, 2019. (Doc. Nos. 2 & 3.)

19          On September 24, 2019, the undersigned issued a screening order finding that Plaintiff failed

20 to state any cognizable claims and granted Plaintiff twenty-one days leave to file an amended

21 complaint curing the pleading deficiencies identified in the order. (Doc. No. 4.) Although more

22 than the allowed time passed, Plaintiff failed to file an amended complaint or otherwise respond to

23 the court’s screening order.

24          On October 23, 2019, an order issued for Plaintiff to show cause (“OSC”) within twenty-

25 one days why the action should not be dismissed for his failure to comply with the Court’s screening

26 order and for failure to state a claim. (Doc. No. 6.) Plaintiff was warned in both the screening order
27 and the OSC that the failure to comply with the court’s order would result in a recommendation to

28
 1 the presiding district judge of the dismissal of this action. (Id. See also Doc. No. 4.) Plaintiff failed

 2 to file a response to the OSC.

 3          On November 22, 2019, the assigned magistrate judge issued findings and recommended
 4 that the case be dismissed with prejudice for failing to comply with the court’s order to show cause,

 5 for failure to prosecute, and for failure to state a claim. (Doc. No. 7.) Plaintiff was granted twenty-

 6 one (21) days in which to file objections to the findings and recommendation. (Id.) No objections

 7 have been filed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 9 de novo review of the case. Having carefully reviewed the entire file, the court finds that the findings

10 and recommendation are supported by the record and proper analysis.

11                                                     ORDER
12          Accordingly, IT IS HEREBY ORDERED that:
13 1.              The findings and recommendation dated November 22, 2019 (Doc. No. 7), are
14                 ADOPTED IN FULL;
15 2.              This action is DISMISSED WITH PREJUDICE; and
16 3.              The Clerk of Court is directed to close this case.
17
     IT IS SO ORDERED.
18

19 Dated: December 27, 2019
                                                  SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                       2
